Citation Nr: 0334581	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  00-16 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On June 9, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  The record indicates that the veteran 
was treated for hearing loss  by Dr. 
Butler from 1990 to present.  Make 
arrangements to obtain these complete 
records.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an audiological examination.  
Send the claims folder to the examiner 
for review.  Ask the examiner to state in 
the report if the claims folder was 
reviewed.  A complete history of the 
veteran's hearing loss should be obtained 
from him.  All necessary tests should be 
conducted and all clinical findings 
reported in detail.  

The veteran claims that his hearing loss 
began during his 1st period of service 
from 1953 and 1958, as a result of noise 
exposure.  He was a heavy weapons 
infantryman.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any currently 
diagnosed hearing loss had its onset 
during active service or is related to 
any in-service disease or injury, 
including noise exposure.  

With respect to the veteran's second 
period of active duty from November 1990 
to July 1991, hearing loss was 
demonstrated upon entry onto active duty 
in September 1990.  If hearing loss did 
not have its onset during the veteran's 
first period of active duty, is it at 
least as likely as not that it underwent 
a permanent increase in severity during 
his second period of active duty?  If so, 
was the increase due to the natural 
progress of the disorder?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  Afford the veteran an appropriate VA 
examination in order to determine the 
exact nature of any current disability 
manifested by psychiatric problems, 
including insomnia.  Send the claims 
folder to the examiner for review.  Ask 
the examiner to state in the report if 
the claims folder was reviewed.  A 
complete history of the veteran's claimed 
psychiatric disorder should be obtained 
from him.

The examiner should render diagnoses of 
all current disabilities manifested by 
psychiatric problems, including insomnia.  
All necessary tests in order to determine 
the correct diagnoses as determined by 
the examiner are to be done.  If no such 
disorder is found, the examiner should so 
state.  

If there are any objective indications of 
psychiatric problems that cannot be 
attributed to any organic or 
psychological cause, the examiner should 
so state.  The examiner should identify 
any abnormal symptoms, abnormal physical 
findings, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

The examiner should also render and 
opinion concerning the date of onset and 
etiology of any current psychiatric 
disorder.  Is it at least as likely as 
not that any current psychiatric disorder 
was incurred during service and/or is 
related to an in-service disease or 
injury?  In rendering this opinion, the 
examiner should review the service 
medical records in detail, including the 
July 1991 record wherein the veteran 
complained of nightmares and trouble 
sleeping.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





